                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERONIMO F. ROSADO, Jr.,                   :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 19-CV-2426
                                           :
CITY OF COATESVILLE PA, et al.,            :
     Defendants.                           :

                                          ORDER

       AND NOW, this 11th day of June, 2019, upon consideration of Plaintiff

Geronimo F. Rosado, Jr.’s Motion to Proceed In Forma Pauperis (ECF No. 1) and pro se

Complaint (ECF No. 2), it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     The Complaint is DEEMED filed.

       3.     The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(ii) as to the following claims: (1) all claims against Defendant Ms. J; (2) the

federal mail fraud claim against Defendants Dawn Doe and Jane/John Doe; and (3) all

claims against all Defendant asserting violations of the Sixth, Seventh, Eighth, Ninth,

and Tenth Amendments.

       4.     The Complaint is DISMISSED without prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) as to following claims: (1) all claims against the City of

Coatesville; and (2) all state law claims against the Doe Defendants.

       5.     Rosado is given thirty (30) days to file an amended complaint. Any

amended complaint shall identify all Defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and
shall state the basis for Rosado’s claims against each Defendant. The amended

complaint must be a complete document setting forth all claims Rosado wants to

asserts against all parties. He may not rely upon or incorporate by reference the

allegations contained in the original Complaint. Rosado should provide enough

information for the Court to understand what happened to him and how each named

Defendant acted to cause him injury. When drafting his amended complaint, Rosado

should be mindful of the Court’s reasons for dismissing his claims as explained in the

Court’s Memorandum. Upon the filing of an amended complaint, the Clerk shall not

make service until so ORDERED by the Court.

       6.     The Clerk of Court shall send Rosado a blank copy of the Court’s form

complaint to be used by a prisoner filing a civil rights action bearing the above civil

action number. Rosado may use this form to file his amended complaint in the instant

case if he chooses to do so.

       7.     If Rosado fails to file an amended complaint in accordance with paragraph

five (5) of this Order, his case will proceed against Defendant Boyle only.

       8.     The Clerk of Court is DIRECTED not to make service pending further

Order of the Court.

                                           BY THE COURT:



                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.
